ORDER

PER CURIAM.
Massman Construction Co. (Employer) and Travelers Indemnity Co. of America, Employer’s workers’ compensation insur*326er, appeal from the decision of the Labor and Industrial Relations Commission (Commission) awarding Jacqueline Brown disability benefits. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s decision is supported by substantial and competent evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo.banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).